COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER AND
                              NOTICE OF INTENT TO DISMISS

Appellate case name:        Gary T. Bohnert v. Portfolio Recovery Associates, LLC

Appellate case number:      01-14-00043-CV

Trial court case number:    1027830

Trial court:                County Civil Court at Law No. 2 of Harris County

        On June 5, 2014, appellant, Gary T. Bohnert, representing that the parties have
reached a settlement that has “been consummated by tender and receipt to the agreed-to
settlement amount,” filed a motion to vacate the trial court’s judgment without regard to
the merits and close the appeal. The motion is not signed by appellee’s counsel and does
not otherwise reflect “an agreement signed by the parties or their attorneys” to vacate the
trial court judgment and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2); see also TEX.
R. APP. P. 10.1(a)(5) (requiring certificate of conference). Accordingly, we deny the
motion.
        However, the existence of an actual controversy is essential to the exercise of
appellate jurisdiction. See, e.g., Valley Baptist Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822
(Tex. 2000). Based on appellant’s motion, it appears to the Court that it no longer has
jurisdiction over this appeal.
        Accordingly, unless the parties to this appeal demonstrate, within 14 days of the
date of this order and notice, that there is a live controversy between them as to the merits
of this appeal, the appeal may be dismissed. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court

Date: July 24, 2014